DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           BRIAN CALVARESE,
                               Appellant,

                                         v.

                    JOANNE KENNEDY CALVARESE,
                             Appellee.

                              No. 4D20-1662

                              [March 3, 2021]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael Davis, Judge; L.T. Case No.
FMCE 19-002913 (38/93).

   Brian C. Calvarese, Lighthouse Point, pro se.

  Terrence P. O’Connor of Morgan, Carratt & O’Connor, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   The husband appeals a nonfinal order granting the wife’s motion for
interim partial equitable distribution and the husband’s motion for interim
partial equitable distribution of property. In the order, the court ordered
the distribution of two individual retirement accounts held by the husband
to be divided equally between the parties after taxes and penalties were
paid: one, a traditional IRA approximated at $185,000 in value, and
another, a Roth IRA, approximated at $130,000 in value. We reverse the
distribution of the traditional IRA, because neither party requested its
distribution, and there was no good cause to support it. To obtain an
interim equitable distribution of marital property, a party must show good
cause. See § 61.075(5), Fla. Stat. (2020). We have said that “extraordinary
circumstances” are necessary to constitute good cause. See Defanti v.
Russell, 126 So. 3d 377, 378 (Fla. 4th DCA 2013). No such extraordinary
circumstances were presented in this case to justify the liquidation of both
IRAs before the final hearing. Therefore, we reverse the order authorizing
the distribution of the traditional IRA. We affirm as to all other issues.

   Affirmed in part; reversed in part.
WARNER, GERBER and CONNER, JJ., concur.

                        *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                 2